May 30, 1996
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-1061

                        UNITED STATES,

                          Appellee,

                              v.

                 EMELIO SEVERINO-CANDELARIA,
                         A/K/A JULIO,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. Joseph L. Tauro, Chief U.S. District Judge]                                                                  

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Boudin and Lynch, Circuit Judges.                                                          

                                         

Raymond E. Gillespie on brief for appellant.                                
Donald K.  Stern, United States  Attorney, and  Michael J. Pelgro,                                                                             
Assistant United States Attorney, on brief for appellee.

                                         

                                         

          Per Curiam.  We have carefully reviewed defendant's                                

appellate arguments, and, finding no merit in them, we affirm

the sentence imposed by the district court.

     Contrary to  defendant's first argument,   both the form

and the substance of the district court's findings adequately

support  the  two-level  enhancement under  USSG    3B1.1(c).

Specifically, the  formal requirement of 18  U.S.C.   3553(c)

was  satisfied  by  the  district  court's  adoption  of  the

unambiguous and  undisputed PSR.  That  report indicated that

defendant committed  to and executed the sales by himself and

through  others,  supplied  the  drugs,  and  supervised   or

directed at least  one other person (e.g., "Anna"  and Mota),                                                     

so  that  defendant's  role   in  the  offense  was  properly

characterized  as  supervisory  or managerial.    See  United                                                                         

States  v. Schrader,  56 F.3d  288, 293-94  (1st Cir.  1996);                               

United States v. Morillo, 8 F.3d 864, 872 (1st Cir. 1993).                                    

     Further, we find  no clear error in the district court's

rejection of  defendant's claim for an  extra reduction under

USSG    3E1.1(b)(2).  Defendant only  indicated a conditional

agreement  to   plead  guilty  some  six   months  after  his

arraignment and when the  government was already prepared for

trial;  he  renounced  the agreement  that  was  subsequently

negotiated;  and he  did not  enter his  plea until  some ten

months after arraignment.  Those facts support the conclusion

that defendant's  notification of intent to  plead guilty was

                             -3-

not  "timely" for the purpose  of   3E1.1(b)(2).   See United                                                                         

States v. Morillo, 8 F.3d 864, 872 (1st Cir. 1993).                              

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -4-